Citation Nr: 0115880	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  94-23 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to December 9, 
1998.  

2.  Evaluation of PTSD, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for PTSD 
and assigned a 10 percent disability evaluation.  By rating 
decision dated in March 1997, the RO increased the evaluation 
to 30 percent.  In October 1998, a temporary total evaluation 
based on hospital treatment in excess of 21 days for PTSD per 
38 C.F.R. § 4.29 (2000) was granted, effective from March 13, 
1996 through June 30, 1996 and the RO reinstated the 30 
percent evaluation effective May 1, 1996.  

In January 1999, the RO increased the evaluation of PTSD to 
50 percent effective December 9, 1998.  The veteran is 
presumed to be seeking the maximum available evaluation, and 
therefore his appeal remains pending.  AB v. Brown, 6 Vet App 
35 (1993).

In connection with his appeal, the veteran testified before a 
hearing officer at the RO in July 1994, and before the 
undersigned member of the Board at the RO in March 2001; 
transcripts of those hearings are associated with the claims 
file.  Additional evidence was submitted at the travel board 
hearing in March 2001.  The veteran and his representative 
waived initial consideration by the RO under the provisions 
of 20.1304(c).




FINDING OF FACT

The veteran's PTSD is currently manifested by total 
occupational impairment and virtual isolation.


CONCLUSION OF LAW

The criteria for assignment of a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996), and 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective since November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records do not contain a diagnosis of PTSD.  
A treatment record dated in January 1978 notes that the 
veteran was drinking to go to sleep, in the process of 
divorce, and had a tic in the left eye.  Librium was 
prescribed and a mental health consultation was suggested.  
Psychiatric examination at separation in April 1978 was 
normal.  The report notes that he had had frequent headaches 
since 1975, and that in November 1977, had had pounding in 
his chest, shortness of breath and pain in the chest, as well 
as an onset of frequent trouble sleeping.  He denied a family 
history of psychosis.  

Social Security Administration (SSA) records reflect that 
veteran became entitled to SSA disability benefits in August 
1986.  The award was based on mental impairment.  

By letter (unsigned) dated in April 1990, A. J., Ph.D., the 
veteran's private psychologist, reported that the veteran had 
been treated on a weekly to semi-monthly basis since August 
1988 for supportive mental health counseling.  He indicated 
that the diagnosis of paranoid schizophrenia in 1980 was 
supported at that time, by a finding that the veteran used 
alcohol and/or drugs to deal with the symptoms of the mental 
illness.  A. J. reported that with the emotional support of 
his wife, as well as consistent supportive counseling, he had 
been able to function in his daily life without alcohol or 
drugs.  He opined that it was extremely unlikely that the 
veteran would be able to maintain gainful employment in the 
foreseeable future.  

By letter dated in June 1990, A. S., D.Min, stated that the 
veteran reported a long history of nightmares and flashbacks 
to traumatic events during service as a military police 
officer, to include a shell fragment wound to the leg and the 
murder of a close friend while the veteran was on guard duty.  
The letter notes that the veteran also experienced markedly 
constricted affect, outbursts of rage, difficulty 
concentrating and anxiety attacks.  He stated that the 
symptoms were consistent with a diagnosis of PTSD, chronic.  

On VA examination in November 1990, the veteran complained of 
nightmares, flashbacks, trauma stress, anxiety attacks, 
difficulty concentrating, outbursts of rage, and depression.  
He stated that following the murder of his friend, and 
service discharge in 1978, he began experiencing severe 
persecutory paranoia, to include constant fear of being shot 
and being unable to deal with people.  He further indicated 
that he had panic attacks, depression, self-destructive 
obsessions, and had made several suicide attempts.  He stated 
that he was socially withdrawn and had not regularly worked 
since service discharge.  The report notes that the veteran 
was married with two children.  The diagnoses were 
schizophrenia, paranoid type, and personality disorder.  

By letter dated in April 1991, A. S. reported that he 
continued to treat the veteran.  He stated that veteran had 
nightmares, flashbacks to traumatic events as a military 
policeman, sleep disturbances, outbursts of rage, anxiety 
attacks, difficulty in concentrating, and episodes of 
depression.  He indicated that the veteran's symptoms were 
consistent with PTSD, chronic.  He stated that the fact that 
a diagnosis of PTSD was not made at service discharge in 1978 
was not significant inasmuch as PTSD was not widely 
recognized at that time and the symptoms may not have been 
fully developed.  He further stated that the symptomatology 
may well have been masked by the use of alcohol and substance 
abuse following service discharge.  He stated that the 
veteran's PTSD was directly related to service.  

On VA examination in December 1992, the veteran reported that 
he was unemployed and had not worked since service discharge.  
He complained of frequent nightmares, bouts of mild 
depression, and of daydreams of being involved in violent 
situations.  The examiner indicated that these were probable 
flashbacks.  The veteran reported that the flashbacks were 
triggered by seeing a forest, beach, warm weather, and any 
kind of vacation advertisements.  He stated that he was 
sometimes able to control them with his mind.  He also 
complained of feeling lonely and empty, but not tearful.  He 
indicated that he slept ok.  He stated that he was sensitive 
to noise, such as car backfires and was very vigilant when 
walking around buildings.  He stated that he lived with his 
wife and three children, and felt safe only inside of his 
house.  He reported that he had weapons at home. He stated 
that he had no close friends and kept busy by doing things 
around the house.  Mental status examination revealed that he 
was mildly apprehensive, but oriented.  His ability to do 
proverbs, his judgment and his normal cognitive abilities 
were unimpaired.  He denied hearing voices or any other 
psychotic ideation.  The diagnosis was PTSD of a mild to 
moderate degree of severity. 

A private medical report from the veteran's private 
psychologist, A. J., dated in December 1993, indicates that 
the veteran was unemployed and as a result of PTSD and unable 
to retain ongoing employment.  The veteran reported having 
frequent, intense and extremely painful flashbacks involving 
traumatic events in service.  He stated that since service 
discharge he had been withdrawn from any close friends.  He 
reported that he was divorced from his first wife and did not 
see his children that resulted from that marriage.  The 
examiner stated that his flashbacks and emotional condition 
had a negative effect upon his ability to concetrate.  He 
indicated that this had also had a negative affect on his 
employability.  The report notes that the veteran's poor 
social skills were reflected in the fact that he had few 
social relationship, feared going out in public, had 
virtually no friends, and was unable to maintain employment 
where he had to interact with others.  The report notes that 
the few jobs that he had been able to hold for any period of 
time were jobs where he worked alone, such as working alone 
in a cemetery.  The examiner stated that the veteran's 
withdrawal from personal relationships could be traced to the 
trauma experienced in the late 1970's in service.  The report 
notes that the veteran indicated that he had tried to self 
medicate with alcohol and other substances, which only 
exacerbated the difficulties.  The examiner opined that the 
veteran appeared to be unemployable and stated that there was 
some question as to whether ongoing therapy would reverse the 
severity of present condition.  The report notes that the 
veteran's unpredictable, violent outbursts of rage had become 
less frequent.  The diagnoses were:

		Axis I		DSM III - PTSD, chronic
		Axis II	
		Axis III	
		Axis IV	Severity of psychosocial stressors - 5
		Axis V	Current GAF:		45
				Highest GAF past year:	50

In March 1994, the RO scheduled the veteran for a VA PTSD 
examination.  A handwritten notation on the March 1994 
request for examination indicates that the PTSD examination 
report was missing from the claims folder.  

VA outpatient treatment records, dated from February 1993 to 
December 1995 reveal that the veteran was undergoing mental 
health treatment.  A treatment record dated in August 1993, 
shows that the veteran spoke freely about his anger.  He 
indicated that he had difficulty getting along with people.  
In a November 1994 treatment record, the veteran reported 
that during the periods when he was abusing alcohol he would 
become psychotic and suicidal.  He denied any mental 
disorder.  He reported that he had no close friends and 
avoided socialization.  He further reported that he had been 
unable to secure employment since service discharge.  A July 
1995 record of treatment shows that the veteran denied 
suicidal and homicidal ideation.  The record notes that he 
was having some intrusive thoughts and nightmares but felt he 
was able to distract himself from focusing on past trauma and 
concentrate on daily activities.  

On VA examination in May 1994, the examiner stated that the 
claims folder was not available for review.  The veteran 
complained of difficulty in relationships, flashbacks, 
depression, emotional isolation, difficulty in crowds, 
violent thoughts, lack of concentration, difficulty reading 
and controlling temper, anger, stress, and panic.  He denied 
hallucinations, and no persecutions were elicited.  The 
report notes that he was moderately depressed.  The examiner 
reported that he was oriented but stated hat he did show some 
memory defects for both recent and remote events.  Insight 
and judgment were fair.  The diagnoses were PTSD, chronic, 
moderate, and history of alcohol abuse.  A GAF of 60 was 
assigned.  

At his personal hearing before a hearing officer at the RO in 
July 1994, the veteran testified that since service discharge 
he had had only a couple of small jobs, each lasting a couple 
of months.  Transcript at 6 (July 1994).  He stated that he 
was occasionally fired because of his temper, and an 
inability to get along with others for lengthy periods of 
time.  Transcript at 7.  He stated that he was unable to 
drive because his driver's license was revoked and was unable 
take a bus because the crowds bothered him.  Transcript at 
10.  He stated that his hobbies included writing music and 
occasionally playing music in church.  Transcript at 11.  He 
indicated that he assisted with his child's care in the home.  
Id at 11.  

A January 1996 private psychological consultation report 
indicates that the veteran was evaluated during a 3-day 
period in association with the evaluation.  The report notes 
that the veteran had recently lost eight years of total 
sobriety when he became severely involved in crack-cocaine 
use.  Mental status examination revealed that the veteran was 
appropriately dressed and oriented within all three spheres.  
Affect was full range and appropriate with expressed 
thoughts.  Speech was goal directed, without evidence of 
loosening of verbal associations, tangentiality, obvious 
paraphasia, or word finding difficulties.  The veteran 
reported irritability and suspiciousness, but denied current 
first rank symptoms, all forms of hallucinations, all forms 
of depersonalization, derealization, deja vu or jamais-vu 
experiences.  The report again notes that he reported 
flashbacks and a sense of intermittent fading alertness.  He 
denied current suicidal or homicidal ideation or any other 
type of impulsiveness at this time.  He had prominent 
neurovegatative signs "PTA" and some residual was noted.  
He denied any clear symptoms of any type of anxiety, phobia, 
panic or obsessive compulsive disorder.  A cognitive 
examination by interview was deferred.  Insight and judgment 
were assessed as fair.  

A screening assessment of present neruocognitive function 
with a short form of the WAIS-R (Silverstein 1982) revealed 
that the veteran was functioning within the average range of 
intelligence, with an estimated full scale IQ of 108.  The 
examiner stated that those indices of probable premorbid 
potential suggested that the veteran at one time had 
abilities at least into the upper end of the average range of 
intelligence.  As such, these results suggested some mild 
deterioration, primarily due to attentional impairment, which 
was noted to be variable.  The report indicates that test 
results suggested that there was a present deterioration from 
that level of which is fully capable.  His abilities to think 
abstractly reflected in proverb interpretation appeared 
intact.  Tests of Visio-spatial performance revealed no 
deficits of any type.  

Further neruopsychological screening evaluation revealed no 
indications of any type of involuntary, ritualistic or 
compulsive movements.  Neither fine nor gross motor tremor 
was noted at any time.  

A screening assessment of language functions revealed 
normally modulate, fluent, goal-directed speech without 
obvious evidence of paraphasia.  The report notes that the 
veteran read at greater than the high school level, without 
evidence of deterioration.  

The examiner stated that the results of the validity scales 
of the MMPI-2 revealed that the veteran responded to the test 
items in an honest and straightforward fashion.  There were 
no indications of any type of deliberate response bias of 
clinical significance.  The report notes that individuals 
with this type of validity profile are generally experiencing 
marked psychiatric distress at the time of testing.  They are 
commonly found to be psychotic and to evince significant ego 
regression.  The examiner reported that there were no 
indications of any type of malingering or feigning of 
psychiatric symptoms.  The report notes that individuals with 
this clinical profile are depressed, highly obsessional, 
brooding, ruminative, and psychotic.  The report notes that 
they manifest marked ego regression and generally present 
with a paranoid thought disorder.  

On further analysis, the examiner reported that the veteran's 
profile also revealed that he was likely to be highly prone 
toward addictive illness.  The report notes that persons with 
this profile have marked difficulties within their families 
and conflicted issues around dependency.  In addition, the 
report notes that those individuals are prone to acting out 
and could be volatile, impulsive, and unpredictable.  The 
examiner stated that they present with much somatic 
preoccupation worsened by their degree of obsessive 
rumination.  He stated that this profile was consistent with 
an anxious, obsessed persons, with marked affective 
instability and underlying paranoid ideation.  

In summary, the examiner stated that the findings 
demonstrated that the veteran presented as significantly 
depressed, highly preoccupied and obsessive, affectively 
instable, and with an underlying paranoid thought disorder.  
The examiner reported that he manifested affective 
instability and irritability in his interview and could only 
tolerate even the relatively simple neuropsychological 
screening tests with multiple breaks and medication.  

The neuropsychological screening revealed attentional 
impairment but no evidence of any type of alcohol or other 
drug-related early dementing illness.  The examiner stated 
that clearly, the veteran remained fragile, affectively 
labile and in need of careful outpatient follow-up care.  

Private treatment records from the Psychiatric Institute of 
Washington show that he was hospitalized from January 1996 to 
February 1996.  The admission diagnosis was schizoaffective 
disorder.  Based on an initial assessment, the diagnoses were 
as follows:

	Axis I		PTSD, rule out organic mood disorder.  
Cocaine abuse
	Axis II	None
	Axis III	None
	Axis IV	3
	Axis V	30/60

Physical examination revealed severe cocaine abuse 
dependence.  The clinical course included daily psychotherapy 
and medication trials.  The report notes that the veteran was 
exhibiting psychotic symptoms, to include paranoia and 
suspiciousness.  The examiner stated that he began to show 
signs of improvement but that he went absent without leave 
(AWOL) and was discharged from AWOL status.  The report 
indicates that he subsequently began attending the Partial 
Hospitalization Program.  The final assessments were as 
follows:

	Axis I		1.  PTSD
2. Major depression, recurrent
3. Cocaine abuse
Axis II	None
Axis III	None
Axis IV	3
Axis V	40

A VA hospital report shows that the veteran was hospitalized 
for psychiatric evaluation in March and April 1996.  Mental 
status examination revealed that he was oriented, in no acute 
distress, and that his thought process was goal directed.  
The examiner reported that there were no hallucinations, no 
delusions, and no suicidal/homicidal ideation.  Cognitive 
function was intact.  The report notes that the veteran's 
appetite was good and that he had no problem sleeping.  The 
report further notes that since the veteran was not psychotic 
or depressed, he had not been treated with any medication 
during the hospitalization.  The report states, "[a] 
diagnosis of sufficient PTSD to justify inpatient treatment 
was not supportable.  There is evidence of a disorder other 
than PTSD, rule out malingering."  The examiner stated that 
employability was entirely up to his motivation.  The 
diagnoses were listed as follows:

	Axis I		Adjustment disorder, unspecified "X"
			PTSD (10% SC)
			History of substance abuse
	Axis II	No diagnosis
	Axis III	No diagnosis
	Axis IV	Stressor - 0
	Axis V	GAF - 65

A private hospital report shows that the veteran was 
hospitalized for about two weeks in March 1996.  He 
complained of an increase in his PTSD symptoms since having 
been hit by a car the previous month.  He gave a history of 
at least 20 suicide attempts, primarily through cutting, 
hanging, or overdosing.  Mental status examination revealed 
he had established good rapport.  His speech was clear and 
coherent without any thought disorder.  His mood was anxious 
and depressed.  His affect was blunted.  There was no 
evidence of any psychotic symptoms although thought content 
was noted to have had a paranoid flavor to it.  He denied 
suicidal or homicidal ideations.  He was alert and oriented 
in all three spheres.  His memory seemed intact.  There was 
no evidence of gross intellectual impairment.  His insight 
and judgment were fair.  At discharge, his condition was 
noted to have improved.  The diagnoses were as follows:

	Axis I		PTSD
			Cocaine dependence
	Axis II	Mixed personality traits
	Axis III	No diagnosis except for status post motor 
vehicle accident
	Axis IV	Moderate
	Axis V	Admission GAF:		30
			Highest GAF past year:	65
			Discharge GAF:		60

On VA examination in November 1996, the examiner stated that 
the claims folder had been reviewed in association with the 
examination.  The report notes that the veteran was 
intermittently employed in a marketing position on a part-
time basis.  The veteran reported that he took Trazadone and 
Buspar.  He complained of anxiety, poor sleep, nightmares, 
flashbacks, bouts of anger and rage, and poor concentration.  
Examination revealed that he was tense and anxious.  He gave 
relevant answers and was coherent.  He denied hallucinations 
and persecutions, although the report notes that he had had 
such symptoms in the past.  Affect was constricted.  The 
examiner reported that the veteran was oriented, but noted 
that he showed some memory lapses.  Insight and judgment were 
fair.  The diagnosis was PTSD.  A GAF score of 60 was 
assigned, which was noted to represent the impairment of 
function due to PTSD.  The report notes that the veteran had 
a history of polysubstance abuse and major depressive 
disorder, but that those were separate entities and not 
related to PTSD.  

In a July 1997 statement, the veteran reported that he had 
had various jobs, which ended after about two to four months 
as a result of his PTSD.  He reported that he had been 
employed at a power plant in 1979, but was terminated for 
emotional problems and lack of concentration caused by 
flashbacks.  He further reported that he had been employed by 
a welding company but was fired for a violent episode, self-
medication, and flashbacks.  Additionally, he stated that he 
had been employed at K-mart in 1981, but was fired for 
absenteeism, as he was unable to leave his home.  

VA examination on December 9, 1998, disclosed that the 
veteran was oriented as to person and place, but believed 
that the date was December 10.  No unusual mannerisms were 
observed.  The examiner reported that the veteran showed no 
evidence of any perceptual disturbances or delusions.  The 
veteran stated that he had thoughts of suicide, as well as of 
harming others, but indicated that medication helped control 
the thoughts.  His thinking was goal-directed, and his 
associations were well-linked.  The examiner stated that his 
intelligence appeared to fall at least within the average 
range.  The veteran was able to recall the last four 
presidents, but could not do the serial seven test, or repeat 
five digits backwards.  He reported having difficulty 
sleeping, averaging four to five hours per night.  He stated 
that he had approximately five nightmares per week, 
frequently awaking in a sweat.  He indicated that he no 
longer enjoyed sports or dancing, withdrew from others, and 
felt detached and alone.  He stated that he preferred 
isolated activities, such as using the computer or watching 
television.  He indicated that when he went out of his home 
he always checked his surroundings for safety and sat with 
his back to the wall in restaurants.  Additionally, he 
reported being easily upset by loud noises.  The diagnosis 
was PTSD.  The examiner stated that the veteran continued to 
lead a constricted existence, and remained symptomatic from 
his condition.  A GAF score of 47 was assigned.  

By letter dated in February 1999, the veteran's private 
psychiatrist, A. R., M.D., reported that the veteran was 
treated as a psychiatric outpatient for depression, PTSD, 
paranoid schizophrenia, and obsessive compulsive disorder.  
His medications were noted to include Paxil and Zyprexa.  Dr. 
A. R. stated that at the time of a December 1998 session, the 
veteran appeared to be less depressed and psychotic.  He 
reported that there was no clear-cut evidence of suicidal or 
homicidal ideation or visual hallucinations.  He further 
reported that auditory hallucinations and flashbacks 
secondary to PTSD were present, but less bothersome.  The 
physician reported that on examination in January 1999, the 
veteran's condition was status quo and his medications had 
been continued.  

By letter dated in February 1999, A. J. reported that the 
veteran continued to have flashbacks of traumatic events in 
service.  He reiterated that the flashbacks, as well as his 
emotional condition, had had a negative affect on his ability 
to concentrate, which in turn affected his ability to be 
employed.  The examiner stated that the veteran's poor social 
skills were reflected in the fact that he had few social 
relationships, feared going out in public, had virtually no 
friends, and was unable to maintain employment in which he 
was required to interact with others.  A. J. stated that the 
veteran's withdrawal from personal relationships could be 
traced to the trauma experienced during service.  The veteran 
indicated that he was reluctant to develop close 
relationships for fear that people close to him would surely 
be taken from him.  A. J. opined that the veteran appeared to 
be unemployed and unemployable, and questioned whether on-
going therapy would reverse the severity of his condition.  
He reported that the veteran had unpredictable violent 
outbursts of rage, which had become less frequent but which 
began following the death of his partner.  A. J. stated that 
the veteran was unemployed and unemployable.  The diagnoses 
provided were as follows:

	Axis I		DSM IV - PTSD
	Axis II	
	Axis III	
	Axis IV	Severity psychosocial stressors - 5
	Axis V	Current GAF:	39
			Highest GAF past:	49

By letter dated in March 2001, A. J. reiterated his findings 
contained in his February 1999 letter, to include the fact 
that the veteran continued to be unemployed and unemployable.  
The letter notes that the veteran's withdrawal from social 
experiences had been a severe detriment to him and his 
employment.  The diagnoses were as follows:

	Axis I		DSM IV - PTSD, chronic, severe
	Axis II	N/A
	Axis III	N/A
	Axis IV	Severity psychosocial stressors - 5
	Axis V	Current GAF:	39

In association with SSA disability benefits, the veteran 
underwent psychiatric examination in January 1999.  The 
report of examination shows that the veteran was well 
groomed, cooperative, and had good eye contact.  His mood was 
gloomy and he had a mildly anxious affect.  He was alert, 
awake and oriented times three.  He denied suicidal and 
homicidal ideation and hallucination.  The report notes that 
hallucinations were much controlled and not commanding.  His 
concentration was fair and his memory good.  The report notes 
that he was cognitively intact.  Paranoid ideation was noted 
to be much less intense.  Thought process was goal-directed.  
Mild psychomotor agitation was noted.  The examiner noted 
that according to the veteran, he was unable to adapt to a 
work situation, follow directions, and maintain necessary 
pace and persistence as a result of PTSD.  The diagnoses were 
paranoid schizophrenia, obsessive compulsive disorder, and 
PTSD.  SSA records reflect the primary diagnosis in January 
1999 was PTSD and the secondary diagnosis was paranoid 
schizophrenia.  

At the travel board hearing in March 2001, the veteran 
testified that he was unemployed.  Transcript at 5 (March 
2001).  He explained that he only left his home when 
necessary, in order to avoid situations, which triggered PTSD 
symptoms.  Id.  He indicated that in addition to medication, 
routine helped to control his symptoms.  Id.  He stated that 
minor events, such as answering the phone and answering the 
door, could trigger anger. Id at 6.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (2000), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total. 

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2000), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2000).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 PTSD (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; demonstrably unable to obtain 
or retain employment.  A 70 percent evaluation is warranted 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired; the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; by reason 
of psychoneurologic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.   A 30 percent evaluation under the 
old criteria may be assigned if there is a definite 
impairment in establishing or maintaining relationships and 
for symptoms producing definite industrial impairment.  A 
10 percent evaluation under the old rating criteria is 
warranted when emotional tension or other evidence of anxiety 
is productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 PTSD (1996).

In a precedent opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2000).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2000).  

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 
38 C.F.R. § 4.132, which was considered non-
specific and subject to differing 
interpretations, and to provide objective 
criteria for determining entitlement to the 
various percentage ratings for mental 
disorders.  See 60 Fed. Reg. 54,825, 54,829 
(1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2000).




VCAA

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).  The Court has held that the 
provisions of the VCAA apply to all claims not yet final on 
the date of enactment of the act.  Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001).

The RO provided the veteran a statement of the case in July 
1993, in which the RO informed him of the regulatory 
requirements for entitlement to the claimed benefits, and the 
rationale for not awarding the benefits sought.  The veteran 
had a hearing before a hearing officer, as well as a travel 
board hearing, at the RO, wherein he submitted additional 
evidence.  The RO notified the veteran that his appeal was 
being certified to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

The Board notes that a March 1994 request for physical 
examination indicates that an examination report for PTSD was 
missing from the claims folder.  Because the veteran has had 
numerous other VA examinations, to include one in May 1994, 
and because there is sufficient evidence grant the benefits 
sought on appeal in this matter, the Board finds that there 
is no prejudice and a remand of the case to obtain the 
additional evidence is not warranted.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(additional development is not required if no benefit would 
accrue to the veteran).

The RO has obtained the veteran's service medical records, 
SSA records, and the VA treatment records he designated.  The 
RO also provided him VA medical examinations.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's appeal and that VA has fulfilled its obligation to 
assist him in the development of the relevant evidence.

Analysis

In the February 1993 rating decision on appeal, the RO 
reviewed the veteran's claim for PTSD under the old rating 
criteria for mental disorders.  The criteria for mental 
disorders were amended in November 1996.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed (which would apply here), the 
version most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the veteran's symptoms of PTSD met one of the 
three criteria (of the old criteria), a 100 percent rating 
was required.  The old criteria for a disability evaluation 
of 100 percent are as follows:

The attitudes of all contacts except the most 
intimate are so adversely affected as to result 
in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering 
on gross repudiation of reality with disturbed 
thought or behavioral processes associated with 
almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).

The Board will consider only the old criteria, as this 
version is clearly more favorable to the veteran since the 
veteran meets at least one of the three criteria for a 100 
percent evaluation.  The preponderance of the evidence has 
clearly established that the veteran is either socially 
isolative or demonstrably unable to obtain or retain 
employment.  Thus, in accordance with Johnson, supra, the 
Board grants an evaluation of 100 percent for the veteran's 
PTSD for the entire appeal period.  Johnson, 7 Vet. App. at 
99.

The RO assigned staged ratings in this case.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  Although the GAF scores 
have ranged from 30 to 65, the Board must review the matter 
with a longitudinal perspective.  The determination in this 
matter is supported by the numerous GAF scores of 30, 39, 40, 
45, 47, 49, 60, and 65 assigned to the veteran's PTSD 
symptomatology.  

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted to be of importance.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  The Board notes that the veteran was assigned a GAF 
score of 60 in 1994 and of 60 and 65 in 1996 by both VA and 
private examiners; however, the Board finds that there is 
overwhelming evidence that the GAF score of the veteran's 
PTSD symptomatology is less than 60.  

It must be noted that the majority of examiners who entered 
the GAF of 60 or 65 had a brief period of time in which to 
formulate opinions.  The examiners who entered lower GAFs 
tended to have an extensive period of time to formulate a 
medical judgment.  The Board notes that the May 1994 VA 
examiner who assigned a GAF score of 60 did not review the 
veteran's claims folder.  In addition, while the initial GAF 
score was "30/60" in January 1996, at discharge the 
following month the GAF score was 40.  

The Board is also impressed with the fact that the veteran 
has been hospitalized on at least two occasions for PTSD 
during the appeal period, to include the Partial 
Hospitalization Program at the Psychiatric Institute of 
Washington in 1996.  

Additionally, there is an abundance of evidence supporting 
the veteran's contentions regarding unemployment.  In fact, 
the record is replete with VA and private medical opinions to 
the effect that as a result of PTSD, the veteran is 
unemployable.  The record reflects that the veteran had a few 
short-term jobs following service.  In 1986, he became 
entitled to SSA disability benefits as a result of his mental 
impairment.  In December 1993 and February 1999, A. J. 
indicated that the veteran's PTSD symptomatology, to include 
flashbacks, prevented him from obtaining or maintaining 
employment.  He stated that the veteran was unemployable.  In 
his March 2001 letter, A. J. stated that the veteran's 
withdrawal from social experiences had been a severe 
detriment to him and his employment.  

Although the Board is not bound by a treating physician rule, 
we conclude that in this case, the professionals in the best 
position to understand the degree of the veterans impairment 
rests with those who have extensive knowledge of him.  
Accordingly, a 100 percent evaluation for PTSD is granted for 
the entire appeal period.


ORDER

A 100 percent disability evaluation for PTSD is granted for 
the entire appeal period, subject to the controlling 
regulations applicable to the payment of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


